DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aliyar Attaran on 7/1/2022.
The application has been amended as follows: 
1. A system comprising: 
	a railcar cooled using a primary heating, ventilation, and air conditioning (HVAC) system; 
	a tank positioned within the railcar, the tank configured to store a fluid under a first pressure and at a first temperature, the first pressure greater than atmospheric pressure; 
	a valve; 
	a controller configured to: 
		receive, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; 
		in response to receiving the alert message, open the valve such that a portion of the fluid from the tank travels from the tank and through the valve; an expansion valve configured to reduce a pressure of the portion of the fluid from the valve such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature; 
	a heat exchanger configured to transfer heat from air surrounding the heat exchanger to the gas from the expansion valve; and 
	a fan configured to circulate the air surrounding the heat exchanger.

8. A method comprising: 
	storing, by a tank positioned within a railcar that is cooled using a primary heating, ventilation, and air conditioning (HVAC) system, a fluid under a first pressure and at a first temperature, the first pressure greater than atmospheric pressure; 
	receiving, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; 
	in response to receiving the alert message, opening a valve such that a portion of the fluid stored in the tank travels from the tank and through the valve; reducing, by an expansion valve, a pressure of the portion of the fluid from the valve such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature; 
	transferring, by a heat exchanger, heat from air surrounding the heat exchanger to the gas from the expansion valve; and 
	circulating, by a fan, the air surrounding the heat exchanger.

15. A system comprising: 
	a railcar cooled using a primary heating, ventilation, and air conditioning (HVAC) system; 
	a tank positioned within the railcar, the tank configured to store a fluid under a first pressure and at a first temperature, the first pressure greater than atmospheric pressure; 
	a valve; 
	a controller configured to:
		receive, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; and 
		in response to receiving the alert message, open the valve such that a portion of the fluid from the tank travels from the tank and through the valve and such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature; and 
	an atomizer configured to spray the gas into the railcar.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a controller configured to: receive, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; in response to receiving the alert message, open the valve such that a portion of the fluid from the tank travels from the tank and through the valve; an expansion valve configured to reduce a pressure of the portion of the fluid from the valve such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature (claim 1), receiving, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; in response to receiving the alert message, opening a valve such that a portion of the fluid stored in the tank travels from the tank and through the valve; reducing, by an expansion valve, a pressure of the portion of the fluid from the valve such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature (claim 8), and a controller configured to: receive, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; and in response to receiving the alert message, open the valve such that a portion of the fluid from the tank travels from the tank and through the valve and such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature (claim 15).
	Although the closest prior art of record, Jehle, teaches a system comprising a railcar; a tank positioned within the railcar, the tank configured to store a fluid under a first pressure and at a first temperature, the first pressure greater than atmospheric pressure; a valve; a controller configured to open the valve such that a portion of the fluid from the tank travels from the tank and through the valve and such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature; and an atomizer configured to spray the gas into the railcar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide a controller configured to: receive, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; in response to receiving the alert message, open the valve such that a portion of the fluid from the tank travels from the tank and through the valve; an expansion valve configured to reduce a pressure of the portion of the fluid from the valve such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature (claim 1), receiving, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; in response to receiving the alert message, opening a valve such that a portion of the fluid stored in the tank travels from the tank and through the valve; reducing, by an expansion valve, a pressure of the portion of the fluid from the valve such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature (claim 8), and a controller configured to: receive, from the primary HVAC system, an alert message indicating that the primary HVAC system has failed; and in response to receiving the alert message, open the valve such that a portion of the fluid from the tank travels from the tank and through the valve and such that the portion of the fluid expands into a gas having a second temperature lower than the first temperature (claim 15), in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763